~~%~A~oRNEY                  GENERAL,
                             OFTEXAS




                            July 28, 1949.
.
    Hon. Roy fi. Bill       Opinion lo.     V-866.
    County Attorney
    Runnels County          Ren Propriety of calling   ooneollda-
    Ballingor,  Texae           tion election upon petition
                                filed under Art. 2806 by rest-
                                dents of a “dormant” di#triot
                                a8 dofined in Art, VIII, S. 1).
    Dear Sir a                  116, Aots Slat Legislature,
                We refer to your r,eoent inquiry a8 to the au-
    thority   of a "dormant" rohool distrlot     (aa def'#.ned in
    Artlole   VIII, 5. B, 116, Aot8 of the slat Legislature,
    1949, and a8 oonetrudQ in 'opinion V-856 a copy of which
    is enoloeed)    to petition for consolidation    with a oon-
    ti   oua mhool distriot,oprrstlng     itr mohoolr and the
    auEt orlty OS a ooumty judge to call ruch lleotien under
    Article   2806, V.C.S.
                 The Pourth paragraph     of Article   VIII,   S.B.   116,
    read8    as followst
                  "The provlsiens herein for the aenaoli-
            datlon of school dlatrlots  by order of the
            county Board of Truetees 8halL be applloable
            only in the lnrtanors and olraumtances   hrro-




               Article XII, the repealing      olause of S,B, ll.6,
    repeals only those law8 which are Sn confliat         with thle
    newly enaoted rtxltute.    Th\sa, by virtue of the prov$.-
    rlone 81 Artlole  VIII quoted and Artiole XII, Article
    2806 and other applioable     rtatuter   en eleotions   for ema-
    solidation  and statutes    on annexation have not been re-
    pealed; they me in Pull force and effeat unless Article
    VIII ot S.B. 116 oonf'llcts    therewith.
              We have already stated in our Opinion Ro. V-855
    that we believe the primary purpose of Article VIIr, when
Hon. Roy L. Hill,    page 2 (V-866)


considered along with all provisions      OS S.B. 116, 5s to
provide a more expeditious     method of abollshlng     dor-
mant’ sohool districts    (as therein defined) and to re-
qulre their consolidation     “with an adjoining   district  or
districts .” Further, it is to provide a better arrange-
ment of applicable   situations    for the revenue purposes
of S.B,, 116 and to simplify    the law governing the rais-
ing and dlsposltlon    of school funds to finance this new
Foundation School Program. That the Legislature         ha8 the
powur to ao provide for the abollshlng      of dormant sohool
districts  5n the manner set out in Article      VIII 5s sup-



           But we do not construe Article       VIII as provld-
lng the exclusive   manner by which dormant districts
shall be oonsolidated     with an adJoInIn& dfstrfct      or dis-
tricts,   We have held that such dormant” districts          must
be oonsolldated,   Sqr rticle      VIII expressly    so “author-
izes md requires.         OpYn5on V-855) . However, the
above quoted paragraph of Article       VIII further sxpresaly
prov54es that the dormant district       consolidation    proc,e-
dure therein prescribed      “shall not be construed to . . .
limit any existing    statute pro$idlng e          methods of
school district   consolidation,
           Article   2806 Is an existing      statute providing
one other method of school district        consolidation.
Shoum      advise herein that Article       VII3 provides the
only and exclusive    method whereby dormant sohool dla-
trlats,  as therein defined,      may be consolidated,     we
would, in effect,    hold that the authority       granted to
schaol distrIcta    and the county judge in Article        2806
ia 15m5trd by and subdect to ;4he provls5ons of Article
VIII 5naoSar as such dormant school districts             may be
involved o  Suoh   a construction    would  do   violence  to the
underscored provisions     of Article   VIIIi
           OS course, where a county school board oonroll-
dates a “dormant” district   as provided in Artlale VIII&
that 58, passes its order to that effect,    the “dormant
dlstrlot  has been abolished by such action.    Kermit 1.9.
z!&i&&$~             supra, at page 722.   Such arm
         s ed y consol54ation   no longer exists to act
under Artlole  2806.
 .,-




Bon, Roy L, Hill,    Page 3 %V-866%


            But IS, prfop to pasea e of a OoiWj board oon-
solldation   order as provided In f rtlole    VIII, such a
dormant district    acting under Article   2806 SlleB the re-
quired proper petlt5on wfth the aouiity judge, the rules
applicable   to co-ordinate  jI.u?58d5ot5~ attaoh, lnvest-
5ng the couuty judge with exoluslve      jurlsd5otPon     and the
m5nlstsrfal   duty to call the oonaol54atfon      eleotlon   re-
quired In Artlcl
Baker, 120 Tex, 307,
?3z=7D5st0 Ho: 11 X”
lY3y-(Tex cric qipa 1
CommonSchool Diet,,                                               ,
error GTZi7r”r.i




f’rom and dur     the tfme p~lofo consol54at5on       pPooeo45ngs
under Artlole“2   806 are Sfrst   fnitfated    and enbing, the
County school board would have no jur584iot Pon to Wt sx
matters affecting   the status of a aehool 45strlat        so La-
volvrd 0 However, sheuld tho slectlon         called puvsuamt
to Article  2806 rail to oarry, then the county bear4
would be at liberty   to consol5date      safd    dormant” dls-
trlct with an a4jofnlhg    dfstpfct     OF distvfcta   under Ar-
tfcle VIII, S,B, 116,


             A “dwm8nt’ sohool 42st~Oot a0 d@Siosd
       in Art5010 VIII, S,B, 116, Acts 51re Logisla-
       turo, may bu aoasel54a&r4 wfth an adgolm3.q
       dlstmlct  or d5stP5ots by osnpl5amo wfth PPO-
       visions OS Artlole 2806, V,C,S,    Snoh Art,lolo
       VIII 4oes not prescribe,,the excfuslve method
       f%~~~snsol5datlon   of a donant    sohosl dls-
              c
              Where oensolf4at5on   preaee45.48 em fn-
       itfated  by SW5ug a propor petitlen      wfth the
       county ju4ge as required 5n Article      2806,
       prior to oonsol54at5on     OS the “dormant”
       distrlot  by the oounty sohool bard undsr
HOG,   ROY   L. ~1,   page 4 (V-866)


       ArticleVIII, S,B, 116, the oowty ju@e
       must call the electionfor consolOclatfon
       rmplred by Artiole2806*
                                       Yours very truly,
                                 ATTORNEY
                                        CU!BERAL
                                               OF TEXAS